DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/9/20 and 10/14/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “103” has been used to designate both display device and input device in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Remove “Description” and Title” on Pg. 1 of specification
In Para. 0007, line 15, “an object” should read “an objective”
In Para. 0012, line 33, “The object” should read “The objective”
In Para. 0039, line 36 on Pg. 9 and line 3 on Pg. 10, “(,which” should read “,(which”
Appropriate correction is required.
Claim Objections
Claim 4 objected to because of the following informalities:  in line 9, “each of” should read “each of the”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2003/0169924 A1) in view of Ishikawa (US 2011/0170600 A1) .
Regarding claim 1, Nishiyama et al. teaches, an image processing apparatus (Fig. 1: data processing device; Para. 0147: the character extraction device 51 of the data processing device 50, which is connected to the photographing device 10, performs image processing of an image photographed by the photographing device 10) comprising: an operation device (Fig. 1: input device 20; Para. 0141: input device 20 for allowing a user to operate the present device); a display device (Fig. 1: display device 40; Para. 0141: a display device 40 for outputting processing process and result); an imaging device to successively generate an input image (Fig. 1: photographing device 10; Para. 0141: photographing device 10 for receiving input of an image; Para. 0032: successive photographing of a long character string; Para. 0043: successively input images); and a processor to calculate, for each of the successively generated input images, an evaluation point for each of a plurality of character candidates for a character in each input image, recognize, when a character candidate whose degree of certainty based on the plurality of evaluation points calculated for each of the successively generated input images is equal to or greater than a threshold value is present, the character candidate as a character in the input image, terminate processing of calculating the evaluation point, even when a character candidate having the degree of certainty equal to or greater than the threshold value is not present, in a case where a predetermined condition is satisfied since processing of calculating the evaluation point starts, display, on the display device, the plurality of character candidates in order based on the evaluation point, and set, when one of character candidates displayed on the display device is designated by a user with the operation device, the designated character candidate as a character in the input image.
Nishiyama et al. does not expressly disclose the following limitation underlined above: and a processor to calculate, for each of the successively generated input images, an evaluation point for each of a plurality of character candidates for a character in each input image, recognize, when a character candidate whose degree of certainty based on the plurality of evaluation points calculated for each of the successively generated input images is equal to or greater than a threshold value is present, the character candidate as a character in the input image, terminate processing of calculating the evaluation point, even when a character candidate having the degree of certainty equal to or greater than the threshold value is not present, in a case where a predetermined condition is satisfied since processing of calculating the evaluation point starts, display, on the display device, the plurality of character candidates in order based on the evaluation point, and set, when one of character candidates displayed on the display device is designated by a user with the operation device, the designated character 
However, Ishikawa teaches, and a processor (Para. 0233: the CPU 201 employed in the computer having the configuration described above executes each of the programs in order to carry out every series of processes described above) to calculate, for each of the successively generated input images, an evaluation point for each of a plurality of character candidates for a character in each input image (Para. 0058: generate an evaluation value table by adoption of a representative-point matching technique; Para. 0042: the images are typically frame images appearing successively along the time axis to form a moving image or a plurality of frame images taken at different visual points; Para. 0016: a process of detecting a position corresponding to a maximum value of evaluation-value sums stored in the evaluation-value table as a candidate vector serving as a candidate for a motion vector between the reference image and the referenced image), recognize, when a character candidate whose degree of certainty based on the plurality of evaluation points calculated for each of the successively generated input images is equal to or greater than a threshold value is present (Para. 0062: the image processing apparatus 1 determines a correlation between the representative point and every pixel in a search area set on the referenced frame as a search area associated with the representative point in order to set an evaluation value for each of the pixels in the search area. To put it more concretely, if the pixel value of a pixel in the search area is close to the pixel value of the representative point or, to be more specific, if the difference between the pixel value of a pixel in the search area and the pixel value of the representative point is not greater than a threshold value determined in advance, the evaluation value for the pixel in the search area is set at "1." If the pixel value of a pixel in the search area is not close to the pixel value of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include calculating an evaluation value for each character candidate and recognizing the character candidate as a character in the input image based on the degree of certainty of evaluation points as taught by Ishikawa into the image processing apparatus of Nishiyama et al. in order to improve detection of the candidate vector (Ishikawa, Para. 0013) and carry out correlation determination with a high degree of precision (Ishikawa, Para. 0205), respectively.
Regarding claim 2, Nishiyama et al. teaches, the image processing apparatus according to claim 1 (Fig. 1: data processing device; Para. 0147: the character extraction device 51 of the wherein the predetermined condition is a condition where a predetermined period of time has elapsed or character recognition processing is performed from a predetermined number of input images.
Nishiyama et al. does not expressly disclose the following limitation in claim 1 from which claim 2 depends: and a processor to calculate, for each of the successively generated input images, an evaluation point for each of a plurality of character candidates for a character in each input image, recognize, when a character candidate whose degree of certainty based on the plurality of evaluation points calculated for each of the successively generated input images is equal to or greater than a threshold value is present, the character candidate as a character in the input image, terminate processing of calculating the evaluation point, even when a character candidate having the degree of certainty equal to or greater than the threshold value is not present, in a case where a predetermined condition is satisfied since processing of calculating the evaluation point starts, display, on the display device, the plurality of character candidates in order based on the evaluation point, and set, when one of character candidates displayed on the display device is designated by a user with the operation device, the designated character candidate as a character in the input image. Nishiyama et al. does not expressly disclose the following limitation underlined above: wherein the predetermined condition is a condition where a predetermined period of time has elapsed or character recognition processing is performed from a predetermined number of input images.
However, Ishikawa teaches, and a processor (Para. 0233: the CPU 201 employed in the 

Regarding claim 3, Nishiyama et al. teaches, the image processing apparatus according to claim 1 (Fig. 1: data processing device; Para. 0147: the character extraction device 51 of the data processing device 50, which is connected to the photographing device 10, performs image processing of an image photographed by the photographing device 10; see claim 1 above for more details), wherein the processor specifies a character candidate having a maximum evaluation point among the plurality of character candidates for each of the successively generated input images, specifies a mode among character candidates specified for a predetermined number of input images, and calculates a proportion of the number of occurrences of the mode to the predetermined number as the degree of certainty of a character candidate related to the mode.
Nishiyama et al. does not expressly disclose the following limitation in claim 1 from which claim 3 depends: and a processor to calculate, for each of the successively generated input images, an evaluation point for each of a plurality of character candidates for a character 
However, Ishikawa teaches, and a processor (Para. 0233: the CPU 201 employed in the computer having the configuration described above executes each of the programs in order to carry out every series of processes described above) to calculate, for each of the successively generated input images, an evaluation point for each of a plurality of character candidates for a character in each input image (Para. 0058: generate an evaluation value table by adoption of a representative-point matching technique; Para. 0042: the images are typically frame images 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include calculating an evaluation value for each character candidate, recognizing the character candidate as a character in the input image based on the degree of certainty of evaluation points, and specifying a mode among character candidates as taught by Ishikawa into the image processing apparatus of Nishiyama et al. in order to improve detection of the candidate vector (Ishikawa, Para. 0013) and carry out correlation determination with a high degree of precision (Ishikawa, Para. 0205).
Regarding claim 4, Nishiyama et al. teaches, the image processing apparatus according to claim 1 (Fig. 1: data processing device; Para. 0147: the character extraction device 51 of the data processing device 50, which is connected to the photographing device 10, performs image processing of an image photographed by the photographing device 10; see claim 1 above for more details), wherein the processor calculates an evaluation point for each of a plurality of character candidates for each group of characters in each input image, and wherein the processor displays, on the display device, the plurality of character candidates for each group in such a way as to be switchable, and sets, when each of character candidates displayed on the display device is designated by a user with the operation device, characters acquired by combining the designated character candidates as characters in the input image.

However, Ishikawa teaches, and a processor (Para. 0233: the CPU 201 employed in the computer having the configuration described above executes each of the programs in order to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include calculating an evaluation value for each character candidate and recognizing the character candidate as a character in the input image based on the evaluation points as taught by Ishikawa into the image processing apparatus of Nishiyama et al. in order to improve detection of the candidate vector (Ishikawa, Para. 0013) and carry out correlation determination with a high degree of precision (Ishikawa, Para. 0205), respectively.
Regarding claim 5, Nishiyama et al. teaches, the image processing apparatus according to claim 4 (Fig. 1: data processing device; Para. 0147: the character extraction device 51 of the data processing device 50, which is connected to the photographing device 10, performs image processing of an image photographed by the photographing device 10; see claim 4 above for more details), wherein the processor displays, on the display device, a group in which a character candidate having the degree of certainty equal to or greater than the threshold value is present and a group in which a character candidate having the degree of certainty equal to or greater than the threshold value is not present in such a way as to be identifiable.
Nishiyama et al. does not expressly disclose the following limitation in claim 1 from which claim 4 and thus claim 5 depends: and a processor to calculate, for each of the successively generated input images, an evaluation point for each of a plurality of character candidates for a character in each input image, recognize, when a character candidate whose degree of certainty based on the plurality of evaluation points calculated for each of the successively generated input images is equal to or greater than a threshold value is present, the 
However, Ishikawa teaches, and a processor (Para. 0233: the CPU 201 employed in the computer having the configuration described above executes each of the programs in order to carry out every series of processes described above) to calculate, for each of the successively 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include calculating an evaluation value for each character candidate and recognizing the character candidate as a character in the input image based on the degree of certainty of evaluation points as taught by Ishikawa into the image processing apparatus of Nishiyama et al. in order to improve detection of the candidate vector (Ishikawa, Para. 0013), respectively.  
Regarding claim 6, Nishiyama et al. teaches, the image processing apparatus according to claim 1 Fig. 1: data processing device; Para. 0147: the character extraction device 51 of the data processing device 50, which is connected to the photographing device 10, performs image processing of an image photographed by the photographing device 10; see claim 1 above for more details), wherein the processor terminates processing of calculating the evaluation point, even when a character candidate having the degree of certainty equal to or greater than the threshold value is not present, in a case where termination of processing of calculating the evaluation point is instructed by a user with the operation device, displays the plurality of character candidates on the display device in such a way as to be switchable, and sets, when a character candidate displayed on the display device is designated by a user with the operation device, the designated character candidate as a character in the input image.
Nishiyama et al. does not expressly disclose the following limitation in claim 1 from which claim 6 depends: and a processor to calculate, for each of the successively generated 
However, Ishikawa teaches, and a processor (Para. 0233: the CPU 201 employed in the computer having the configuration described above executes each of the programs in order to carry out every series of processes described above) to calculate, for each of the successively 
(Para. 0091: if the control section 13 determines that the maximum of the evaluation-value sums stored in the evaluation-value table and the representative-point count received from the representative point memory 61 do not satisfy the condition determined in advance, on the other hand, the control section 13 requests the candidate-vector extraction section 12 to terminate the processing to extract candidate vectors. Thus, as long as the control section 13 determines that the maximum of the evaluation-value sums stored in the evaluation-value table and the representative-point count received from the representative point memory 61 satisfy the condition determined in advance, the control section 13 takes every vector (u, v) received from the peak detection section 63 as a candidate vector; Para. 0107), display, on the display device, the plurality of character candidates in order based on the evaluation point, and set, when one of character candidates displayed on the display device is designated by a user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include calculating an evaluation value for each character candidate and recognizing the character candidate as a character in the input image based on the degree of certainty of evaluation points as taught by Ishikawa into the image processing apparatus of Nishiyama et al. in order to improve detection of the candidate vector (Ishikawa, Para. 0013) and carry out correlation determination with a high degree of precision (Ishikawa, Para. 0205), respectively.
Regarding claim 7, Nishiyama et al. teaches, a control method of an image processing apparatus (Para. 0002: character input method; Para. 0087: the character input device further comprises position control means for determining whether data is character recognition data from an initially photographed image based on character recognition data stored in the recognition data storage means and indicating the position of the top of a character string to be recognized when the character recognition data is of the initial photographed image and otherwise indicating the position of the end of the character string to be recognized; Fig. 1: data the method comprising: calculating, for each of the successively generated input images, an evaluation point for each of a plurality of character candidates for a character in each input image; recognizing, when a character candidate whose degree of certainty based on the plurality of evaluation points calculated for each of the successively generated input images is equal to or greater than a threshold value is present, the character candidate as a character in the input image, terminating processing of calculating the evaluation point, even when a character candidate having the degree of certainty equal to or greater than the threshold value is not present, in a case where a predetermined condition is satisfied since processing of calculating the evaluation point starts, displaying the plurality of character candidates, on the display device, in order based on the evaluation point, and setting, when one of character candidates displayed on the display device is designated by a user with the operation device, the designated character candidate as a character in the input image.
Nishiyama et al. does not expressly disclose the following limitation underlined above: the method comprising: calculating, for each of the successively generated input images, an 
However, Ishikawa teaches, the method comprising: calculating, for each of the successively generated input images, an evaluation point for each of a plurality of character candidates for a character in each input image (Para. 0002: image processing method; Para. 0058: generate an evaluation value table by adoption of a representative-point matching technique; Para. 0042: the images are typically frame images appearing successively along the time axis to form a moving image or a plurality of frame images taken at different visual points; Para. 0016: a process of detecting a position corresponding to a maximum value of evaluation-value sums stored in the evaluation-value table as a candidate vector serving as a candidate for a motion vector between the reference image and the referenced image); recognizing, when a character candidate whose degree of certainty based on the plurality of evaluation points calculated for each of the successively generated input images is equal to or greater than a 

Regarding claim 8, Nishiyama et al. teaches, a computer-readable, non- transitory medium storing a computer program (Para. 0323: control program 300 is stored in a magnetic disc, a semiconductor memory or other recording medium. Then, loading the program from the recording medium into the computer processing device to control operation of the computer processing device realizes each of the above-described functions), wherein the computer program causes an image processing apparatus including an operation device, a display device, an imaging device to successively generate an input image, to execute to execute a process (Para. 0323: loading the program from the recording medium into the computer processing device to control operation of the computer processing device realizes each of the above-described functions; Fig. 1: data processing device; Para. 0147: the character extraction device 51 of the data processing device 50, which is connected to the photographing device 10, performs image processing of an image photographed by the photographing device 10; Fig. 1: input device 20; Para. 0141: input device 20 for allowing a user to operate the present device; Fig. 1: display device 40; Para. 0141: a display device 40 for outputting processing process and result; Fig. 1: photographing device 10; Para. 0141: photographing device 10 for receiving input the process comprising: calculating, for each of the successively generated input images, an evaluation point for each of a plurality of character candidates for a character in each input image; and recognizing, when a character candidate whose degree of certainty based on the plurality of evaluation points calculated for each of the successively generated input images is equal to or greater than a threshold value is present, the character candidate as a character in the input image; terminating processing of calculating the evaluation point, even when a character candidate having the degree of certainty equal to or greater than the threshold value is not present, in a case where a predetermined condition is satisfied since processing of calculating the evaluation point starts, displaying the plurality of character candidates, on the display device, in order based on the evaluation point, and setting, when one of character candidates displayed on the display device is designated by a user with the operation device, the designated character candidate is set as a character in the input image.
Nishiyama et al. does not expressly disclose the following limitation underlined above: the process comprising: calculating, for each of the successively generated input images, an evaluation point for each of a plurality of character candidates for a character in each input image; and recognizing, when a character candidate whose degree of certainty based on the plurality of evaluation points calculated for each of the successively generated input images is equal to or greater than a threshold value is present, the character candidate as a character in the input image; terminating processing of calculating the evaluation point, even when a character candidate having the degree of certainty equal to or greater than the threshold value 
However, Ishikawa teaches, the process comprising: calculating, for each of the successively generated input images, an evaluation point for each of a plurality of character candidates for a character in each input image (Para. 0323: loading the program from the recording medium into the computer processing device to control operation of the computer processing device realizes each of the above-described functions; Para. 0058: generate an evaluation value table by adoption of a representative-point matching technique; Para. 0042: the images are typically frame images appearing successively along the time axis to form a moving image or a plurality of frame images taken at different visual points; Para. 0016: a process of detecting a position corresponding to a maximum value of evaluation-value sums stored in the evaluation-value table as a candidate vector serving as a candidate for a motion vector between the reference image and the referenced image); and recognizing, when a character candidate whose degree of certainty based on the plurality of evaluation points calculated for each of the successively generated input images is equal to or greater than a threshold value is present (Para. 0062: the image processing apparatus 1 determines a correlation between the representative point and every pixel in a search area set on the referenced frame as a search area associated with the representative point in order to set an evaluation value for each of the pixels in the search area. To put it more concretely, if the pixel 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include calculating an evaluation value for each character candidate and recognizing the character candidate as a character in the input image based on the degree of certainty of evaluation points as taught by Ishikawa .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shirasaki et al. (US 6341176 B1) teaches an evaluation value indicating a degree of certainty of one conversion candidate character for each of the conversion candidate characters corresponding to the input character images (Pg. 43, Col. 4, lines 28-31). Rou (JP 3487400 B2, referencing JP H1131195 A  for ease of use, see attached machine translation) teaches a character recognition device, a character recognition method and a storage medium which improve the precision of character recognition by performing collation of a characteristic parts of a candidate character (Abstract). Minewaki (JP 3226355 B2, referencing JP H06187487 A for ease of use, see attached machine translation) teaches a character recognition apparatus and, more particularly, a method for evaluating the certainty of a recognition result of a character recognition apparatus for performing character recognition of Japanese documents including English characters and symbols (Para. 0001). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664